Case 8:20-cv-02582-TPB-SPF Document1 Filed 11/05/20 Page 1 of 6 PagelD 1

FILED

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT... pape
for the oe ee
Middle District of Florida [=| CLERK, US DISTRICT COURT
MODLE DISTRICT FLORIDA

TAMPA, FLORIDA

Division
MICHAEL COONCE II Case Wo. g: 20-CN-2532-1-GO S eC.

(to be filled in by the Clerk's Office)

 

 

Plaintiff(s)

Jury Trial: (check one) Hyves Lno

-\V-

PDS TECHNICAL SERVICES INC.

 

Defendant(s)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name
Street Address
; MICHAEL COONCE II
City and County
1922 Cedarbrooke Dr.
State and Zip Code
Lutz
Telephone Number ~
Florida 33549
E-mail Address
813. 999.6810
Mrcoonce2@yahoo.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 8:20-cv-02582-TPB-SPF Document1 Filed 11/05/20 Page 2 of 6 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. |

 

 

 

 

 

 

 

Name PDS TECH INC. / AKKA North America
Job or Title (ifknown) [Recruiter

Street Address P.O.Box 619820

City and County Dallas

State and Zip Code Texas 75261-9820

Telephone Number (214) 647-9600

 

E-mail Address (if known) www.pdstech.com

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (ifknown)

 

Page 2 of 6
Case 8:20-cv-02582-TPB-SPF Document1 Filed 11/05/20 Page 3 of 6 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

 

 

 

Name PDS TECHNICAL SERVICES INC.
Suse Addrass |3922 Coconut Palm Drive #100
City and County TAMPA
State and Zip Code FLORIDA 33619
Telephone Number (813) 426-9917
IL. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VI, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[| Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[| Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

 

 

[| Other federal law (specify the federal law):
Relevant state law (specify, if known):

Florida Statutes Title XLIV Section 760.10 (1)(a)
[] Relevant city or county law (specify, ifknowny:

 

Page 3 of 6
Cc

ase 8:20-cv-02582-TPB-SPF Document1 Filed 11/05/20 Page 4 of 6 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Ill.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief soughi. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which | complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

KONOUNO

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

 

 

 

 

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
August 27, 2019
C, I believe that defendant(s) (check one):
is/are still committing these acts against me.
] is/are not still committing these acts against me.
D, Defendant(s) discriminated against me based on my (check all that apply and explain):
race
[] color
[ | gender/sex
L] religion
[| national origin
LC] age (year of birth) (only when asserting a claim of age discrimination.)
LJ disability or perceived disability (specify disability)
E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 8:20-cv-02582-TPB-SPF Document1 Filed 11/05/20 Page 5 of 6 PagelD 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

SEE ATTACHED STATEMENT FOR EEOC

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct

on (date)
September 14, 2019

 

B. The Equal Employment Opportunity Commission (check one):
[ ] has not issued a Notice of Right to Sue letter.

issued a Notice of Right to Sue letter, which I received on (date) [os/o4/2020 ¥

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

 

G Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[] 60 days or more have elapsed.
LJ less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages.

Page 5 of 6
Case 8:20-cv-02582-TPB-SPF Document1 Filed 11/05/20 Page 6 of 6 PagelID 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI.

Plaintiff respectfully request the Court find that but for the Defendants discriminatory actions, Plaintiff would have
remained employed to present 10/25/2020 and thereby would have earned $36,000.00 annually . Plaintiff ask for
lost wages to date of Approximately Forty-two Thousand Dollars United States Currency Actual damages.
Punitive or Exemplary damages of Three Hundred Thousand Dollars United States Currency for violations of
Title VIl of The Civil Rights Act of 1964 as codified, 42 U.S.C. Section(s) 2000e to 2000e-17

( race,color,gender,religion,national origin),

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 10/25/2020

Signature of Plaintiff Mil WCoomee IL

Printed Name of Plaintiff MICHAEL COONCE II
B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
